Citation Nr: 0830316	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  05-13 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri; the case file was subsequently transferred to the 
RO in North Little Rock, Arkansas. 


FINDINGS OF FACT

1.  The veteran's reported history of in-service noise 
exposure is consistent with the circumstances of his service; 
service connection for the left ear was previously granted in 
a January 2003 rating decision.

2.  Right ear hearing loss for VA purposes is not shown. 


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

The veteran is claiming entitlement to service connection for 
right ear hearing loss.  For VA purposes, hearing impairment 
is considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 CFR § 3.385 (2007).

The Board acknowledges that the veteran was previously 
granted service connection for left ear hearing loss in a 
January 2003 rating decision.  Additionally, his record of 
assignments indicating primary specialties of helicopter 
mechanic and door gunner.  Therefore, in giving due 
consideration to the places, types, and circumstances of 
service, noise exposure is conceded.  See 38 U.S.C.A. 
§ 1154(a). Nevertheless, a grant of service connection is not 
warranted because there is no showing that such noise 
exposure resulted in right ear hearing loss for VA purposes.

Specifically, the veteran filed the current claim in April 
2002.  A May 2002 VA audiological examination revealed the 
following pure tone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
       
15
20
30

Speech recognition score for his right ear was recorded as 98 
percent.  This examination does not show hearing loss for VA 
purposes.  

Further, another VA audiological examination was performed in 
December 2002.  The following pure tone thresholds were 
recorded as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
        
15
15
20

The veteran's speech recognition score for his right ear was 
recorded as 96 percent.  Again, hearing loss was not 
demonstrated.

In February 2005, the veteran underwent another VA 
examination but this examination was deemed "not acceptable 
for rating purposes" by the examiner performing the 
audiological examination.  The examiner commented that the 
results "showed classic differences indicative of a 
nonorganic component.  Speech results suggested significantly 
better thresholds than suggested by pure tones . . . organic 
thresholds were better than volunteered by the veteran."  

The diagnosis was nonorganic hearing loss.  For definitional 
purposes only, nonorganic hearing loss is a decrease in 
hearing that is unexplained by anatomic or physiologic 
abnormalities.  The examiner found that based on the 2002 
evaluations, "it can be concluded that it is a medical 
certainty that right ear hearing loss is not due to acoustic 
trauma in service."  

As such, based on the VA outpatient audiological examinations 
completed in May 2002 and December 2002, the last reliable 
audiological examinations, the weight of evidence fails to 
establish that the veteran currently has a right ear hearing 
loss for VA purposes.  The February 2005 examiner indicated 
that even if right ear hearing was shown, it was not related 
to service.

The Board has considered various VA outpatient treatment 
records documenting use of bilateral hearing aids and a 
February 2005 statement in support of claim, where the 
veteran indicated that he was told that he needed hearing 
aids for both ears.  The Board notes, however, that a 
February 2005 VA audiological note indicated that he was 
advised not to wear a hearing aid in his "normal" hearing 
ear.  This evidence suggests that his right ear is 
"normal," despite a suggestion that he has been provided 
with hearing aids.  

Moreover, the Board notes that the use of hearing aids, in 
and of itself, is not dispositive to establish the minimum 
threshold for hearing loss for VA purposes.  Most 
significantly, the evidence does not show that the 
requirements to establish hearing loss pursuant to 38 C.F.R. 
§ 3.385 have been met.

Although the veteran himself contends that his right ear 
hearing loss relates to service, his opinion alone cannot 
create the link between his current symptoms and experiences 
during service. Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, the Board concedes that the veteran was exposed to 
noise during active service.  However, right ear hearing loss 
is not shown, the appeal is denied. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in December 2002 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained VA 
outpatient treatment records.  Further, a specific VA medical 
opinion pertinent to the issue on appeal was obtained in 
February 2005.  Although the audiometric results of the 
February 2005 examination were deemed inappropriate for 
rating purposes, a remand for an additional VA examination is 
not in order.  

Specifically, while the VA has a statutory duty to assist the 
veteran in developing evidence pertinent to a claim, the 
veteran also has a duty to cooperate and assist VA in 
developing evidence; the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). Therefore, the available records and medical evidence 
have been obtained in order to make an adequate determination 
as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Service connection for right ear hearing loss is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


